 

 

 

Exhibit 10 (ii)(j)

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

SHELTER PROPERTIES V LIMITED PARTNERSHIP,

 

a South Carolina limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

PENNSYLVANIA REALTY GROUP, INC.,

 

a Pennsylvania corporation

 

 

 

AS PURCHASER

 

 

LAKEJOHNSONMEWS

 

 


 

Table of Contents

 

Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

Article IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

6

 

4.4

Permitted Exceptions

7

 

4.5

Assumed Encumbrances

7

 

4.6

Subsequently Disclosed Exceptions

10

 

4.7

Purchaser Financing

11

Article V

CLOSING

11

 

5.1

Closing Date

11

 

5.2

Seller Closing Deliveries

11

 

5.3

Purchaser Closing Deliveries

12

 

5.4

Closing Prorations and Adjustments

13

 

5.5

Post Closing Adjustments

16

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

16

 

6.1

Seller's Representations

16

 

6.2

AS-IS

17

 

6.3

Survival of Seller's Representations

18

 

6.4

Definition of Seller's Knowledge

19

 

6.5

Representations and Warranties of Purchaser

19

Article VII

OPERATION OF THE PROPERTY

20

 

7.1

Leases and Property Contracts

20

 

7.2

General Operation of Property

20

 

7.3

Liens

20

Article VIII

CONDITIONS PRECEDENT TO CLOSING

21

 

8.1

Purchaser's Conditions to Closing

21

 

8.2

Seller's Conditions to Closing

21

Article IX

BROKERAGE

22

 

9.1

Indemnity

22

 

9.2

Broker Commission

22

Article X

DEFAULTS AND REMEDIES

22

 

10.1

Purchaser Default

23

 

10.2

Seller Default

23

Article XI

RISK OF LOSS OR CASUALTY

24

 

11.1

Major Damage

24

 

11.2

Minor Damage

24

 

11.3

Closing

24

 

11.4

Repairs

25

 

11.5

Settlement of Claims

25

Article XII

EMINENT DOMAIN

25

 

12.1

Eminent Domain

25

Article XIII

MISCELLANEOUS

26

 

13.1

Binding Effect of Contract

26

 

13.2

Exhibits and Schedules

26

 

13.3

Assignability

26

 

13.4

Captions

26

 

13.5

Number and Gender of Words

26

 

13.6

Notices

26

 

13.7

Governing Law and Venue

28

 

13.8

Entire Agreement

29

 

13.9

Amendments

29

 

13.10

Severability

29

 

13.11

Multiple Counterparts/Facsimile Signatures

29

 

13.12

Construction

29

 

13.13

Confidentiality

29

 

13.14

Time of the Essence

30

 

13.15

Waiver

30

 

13.16

Attorneys' Fees

30

 

13.17

Time Zone/Time Periods

30

 

13.18

1031 Exchange

30

 

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

30

 

13.20

No Exclusive Negotiations

30

 

13.21

ADA Disclosure

31

 

13.22

No Recording

31

 

13.23

Relationship of Parties

31

 

13.24

Dispute Resolution

31

 

13.25

AIMCO Marks

32

 

13.26

Non-Solicitation of Employees

32

 

13.27

Survival

32

 

13.28

Multiple Purchasers

32

Article XIV

LEAD–BASED PAINT DISCLOSURE

32

 

14.1

Disclosure

32

 

14.2

Consent Agreement

32

 


 

PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 1st
day of May, 2009 (the "Effective Date"), by and between SHELTER PROPERTIES V
LIMITED PARTNERSHIP, a South Carolina limited partnership, having an address at
4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"),
and PENNSYLVANIA REALTY GROUP, INC., a Pennsylvania corporation, having a
principal address at 2701 E. Luzerne Street, Philadelphia, Pennsylvania 19137
("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in the County of Wake, State of
North Carolina, as more particularly described in Exhibit A attached hereto and
made a part hereof, and the improvements thereon, commonly known as Lake Johnson
Mews.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $10,850,000.00,
payable by Purchaser, as follows:

2.2.1        On the Effective Date, Purchaser shall deliver to Stewart Title
Guaranty Company, c/o Wendy Howell, National Commercial Closing Specialist, 1980
Post Oak Boulevard, Suite 610, Houston, TX 77056, (Tel) 713-625-8161, (Fax)
713-552-1703 ("Escrow Agent" or "Title Insurer") an initial deposit (the
"Initial Deposit") of $108,500.00 by wire transfer of immediately available
funds ("Good Funds"). 

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $108,500.00 by wire transfer of Good Funds. 

2.2.3        At the Closing, subject to the occurrence of the Loan Assumption
and Release, Purchaser shall receive a credit against the Purchase Price in the
amount of the outstanding principal balance of the Notes, together with all
accrued but unpaid interest (if any) thereon, as of the Closing Date (the "Loan
Balance").

2.2.4        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 10:00
a.m. on the Closing Date, subject to the prorations and adjustments herein
described.

2.3              Escrow Provisions Regarding Deposit. 

2.3.1        Escrow Agent shall hold the Deposit in North Carolina and make
delivery of the Deposit to the party entitled thereto under the terms of this
Contract.  Escrow Agent shall invest the Deposit in such short-term, high-grade
securities, interest-bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.

2.3.2        Escrow Agent shall hold the Deposit until the earlier occurrence of
(i) the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, or released to Seller pursuant to Section 10.1, or (ii) the date
on which Escrow Agent shall be authorized to disburse the Deposit as set forth
in Section 2.3.3.  The tax identification numbers of the parties shall be
furnished to Escrow Agent upon request.

2.3.3        If prior to the Closing Date either party makes a written demand
upon Escrow Agent for payment of the Deposit, Escrow Agent shall give written
notice to the other party of such demand.  If Escrow Agent does not receive a
written objection from the other party to the proposed payment within 5 Business
Days after the giving of such notice, Escrow Agent is hereby authorized to make
such payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit to a court of competent jurisdiction in
the state in which the Property is located.  Escrow Agent shall give written
notice of such deposit to Seller and Purchaser.  Upon such deposit, Escrow Agent
shall be relieved and discharged of all further obligations and responsibilities
hereunder.  Any return of the Deposit to Purchaser provided for in this Contract
shall be subject to Purchaser's obligations set forth in Section 3.5.2. 

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is 30 days after the Effective Date (the "Feasibility
Period"), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, "Consultants") shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property
to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser's
intended use thereof (collectively, the "Inspections"). 

3.2              Expiration of Feasibility Period.  If any environmental, title
or survey matters are unsatisfactory to Purchaser for any reason, in Purchaser's
sole and absolute discretion, then Purchaser shall have the right to terminate
this Contract by giving written notice to that effect to Seller and Escrow Agent
no later than 5:00 p.m. on or before the date of expiration of the Feasibility
Period.  If Purchaser provides such notice, this Contract shall terminate and be
of no further force and effect subject to and except for the Survival
Provisions, and Escrow Agent shall return the Initial Deposit to Purchaser.  If
Purchaser fails to provide Seller with written notice of termination prior to
the expiration of the Feasibility Period, Purchaser's right to terminate under
this Section 3.2 shall be permanently waived and this Contract shall remain in
full force and effect, the Deposit shall be non-refundable, except as otherwise
herein expressly provided, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advanced notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment.

3.4              Purchaser Indemnification. 

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller in
its reasonable discretion) Seller, together with Seller's affiliates, parent and
subsidiary entities, successors, assigns, partners, managers, members,
employees, officers, directors, trustees, shareholders, counsel,
representatives, agents, Property Manager, Regional Property Manager, and AIMCO
(collectively, including Seller, "Seller's Indemnified Parties"), from and
against any and all damages, mechanics' liens, materialmen's liens, liabilities,
penalties, interest, losses, demands, actions, causes of action, claims, costs
and expenses (including reasonable attorneys' fees, including the cost of
in-house counsel and appeals) (collectively, "Losses") caused by Purchaser's or
its Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, any damage to the Property caused by Purchaser or its
Consultants in the exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for injury or death to more than one person and not less than
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located, as applicable.  Purchaser shall
deliver proof of the insurance coverage required pursuant to this Section 3.4.2
to Seller (in the form of a certificate of insurance) prior to the earlier to
occur of (i) Purchaser's or Purchaser's Consultants' entry onto the Property, or
(ii) the expiration of 5 days after the Effective Date.

3.5              Property Materials. 

3.5.1        Within 5 Business Days after the Effective Date, and to the extent
the same exist and are in Seller's possession or reasonable control (subject to
Section 3.5.2), Seller agrees to make the documents set forth on Schedule 3.5
(together with any other documents or information provided by Seller or its
agents to Purchaser with respect to the Property, the "Materials") available at
the Property for review and copying by Purchaser at Purchaser's sole cost and
expense.  In the alternative, at Seller's option and within the foregoing time
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser's sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2        In providing the Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such other representations and warranties
are hereby expressly excluded and disclaimed.  All Materials are provided for
informational purposes only and, together with all Third-Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser if this Contract is terminated for any reason.  Recognizing that the
Materials delivered or made available by Seller pursuant to this Contract may
not be complete or constitute all of such documents which are in Seller's
possession or control, but are those that are readily and reasonably available
to Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants, and Seller's
Representations, with respect to all matters which it deems relevant to its
decision to acquire, own and operate the Property.

3.5.3        In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) the most
recent rent roll for the Property, which rent roll is that which Seller uses in
the ordinary course of operating the Property (the "Rent Roll").  Seller makes
no representations or warranties regarding the Rent Roll other than the express
representation set forth in Section 6.1.6.  

3.5.4        In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a list of
all current Property Contracts (the "Property Contracts List").  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages, that are incurred solely as a result of
Purchaser's cancellation.  If Purchaser fails to deliver the Property Contracts
Notice on or before the expiration of the Feasibility Period, there shall be no
Terminated Contracts and Purchaser shall assume all Property Contracts at the
Closing.  If Purchaser delivers the Property Contracts Notice to Seller on or
before the expiration of the Feasibility Period, then simultaneously therewith,
Purchaser shall deliver to Seller a vendor termination notice (in the form
attached hereto as Exhibit F) for each Terminated Contract informing the
vendor(s) of the termination of such Terminated Contract as of the Closing Date
(subject to any delay in the effectiveness of such termination pursuant to the
express terms of each applicable Terminated Contract) (the "Vendor
Terminations").  Seller shall sign the Vendor Terminations prepared by
Purchaser, and promptly deliver them to all applicable vendors.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment. 
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel reasonably approved by Seller)
Seller's Indemnified Parties from and against any and all Losses arising from or
related to Purchaser's failure to obtain any Required Assignment Consent.

Article IV
TITLE

4.1              Title Documents.  Seller has caused to be delivered to
Purchaser a standard form commitment ("Title Commitment") to provide an American
Land Title Association owner's title insurance policy for the Property, using
the current policy jacket customarily provided by the Title Insurer, in an
amount equal to the Purchase Price (the "Title Policy"), together with copies of
all instruments identified as exceptions therein (together with the Title
Commitment, referred to herein as the "Title Documents").  Seller shall be
responsible only for payment of search charges and the basic premium for the
Title Policy.  Purchaser shall be solely responsible for payment of all other
costs relating to procurement of the Title Commitment, the Title Policy, and any
requested endorsements with respect to the Property, including for "extended"
coverage.

4.2              Survey.  Seller has delivered to Purchaser's attorneys the
existing survey of the Property (the "Existing Survey").  Purchaser may, at its
sole cost and expense, order a new or updated survey of the Property either
before or after the Effective Date (such new or updated survey together with the
Existing Survey, is referred to herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents or the Survey to which Purchaser objects
(the "Objections").  If Purchaser fails to tender an Objection Notice on or
before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to an adjournment of the Closing Date, not exceeding 7
days, to cure the Objections.  If Seller fails to deliver a Response Notice by
the Response Deadline, Seller shall be deemed to have elected not to cure or
otherwise resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price. 

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments, not
yet due and payable;

4.4.2        All Leases;

4.4.3        The Assumed Encumbrances;

4.4.4        Applicable zoning and governmental regulations and ordinances;

4.4.5        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.6        The terms and conditions of this Contract.

4.5              Assumed Encumbrances.

4.5.1        Purchaser acknowledges that the Property is encumbered by that
certain loan (the "Freddie Mac Loan") made to Seller by Federal Home Loan
Mortgage Corporation ("Lender"), that certain Amended and Restated Multifamily
Deed of Trust, Assignment of Rents and Security Agreement dated June 30, 2008
and recorded in the Office of the Register of Deeds of Wake County, North
Carolina in Book 013167 at Page 407 (the "Freddie Mac Mortgage") and certain
other security and related documents in connection with the Freddie Mac Loan
(collectively, the "Freddie Mac Encumbrances").  The Freddie Mac Loan is
evidenced by that certain Amended and Restated Multifamily Note, executed by
Seller and dated June 30, 2008, in the stated principal amount of $5,694,303.00
(the "Freddie Mac Note," and together with the Freddie Mac Mortgage, the Freddie
Mac Encumbrances and any other documents previously executed by Seller in
connection with the Freddie Mac Loan, the "Freddie Mac Documents").  Purchaser
further acknowledges that the Property is also encumbered by that certain loan
(the "Capmark Loan" and, together with the Freddie Mac Loan, the "Loans") made
to Seller by Capmark Bank ("Capmark"), that certain Multifamily Deed of Trust,
Assignment of Rents and Security Agreement dated June 30, 2008 and recorded in
the Office of the Register of Deeds of Wake County, North Carolina in Book
013167 at Page 483, as assigned by Capmark to Lender pursuant to that certain
Assignment of Security Interest, dated June 30, 2008 and recorded in the Office
of the Register of Deeds of Wake County, North Carolina in Book 013167 at Page
566 (the "Capmark Mortgage" and, together with the Freddie Mac Mortgage, the
"Assumed Deeds of Trust") and certain other security and related documents in
connection with the Capmark Loan (collectively, the "Capmark Encumbrances" and,
together with the Freddie Mac Encumbrances, the "Assumed Encumbrances").  The
Capmark Loan is evidenced by that certain Amended and Restated Multifamily Note,
executed by Seller and dated June 30, 2008, in the stated principal amount of
$2,400,000.00 (the "Capmark Note," and together with Capmark Mortgage, the
Capmark Encumbrances, the Freddie Mac Documents and any other documents
previously executed by Seller in connection with the Freddie Mac Loan or the
Capmark Loan, the "Assumed Loan Documents").  The Freddie Mac Note and the
Capmark Note are hereinafter collectively referred to as the "Notes."  Within 5
days after the Effective Date, Seller agrees that it will make available to
Purchaser (in the same manner in which Seller is permitted to make the Materials
available to Purchaser under Section 3.5.1) copies of the Assumed Loan Documents
which are in Seller's possession or reasonable control (subject to Section
3.5.2).

4.5.2        At the Closing, (a) Purchaser shall assume Seller's rights and
obligations under the Notes and all of the other Assumed Loan Documents and
accept title to the Property subject to the Assumed Deeds of Trust and the
Assumed Encumbrances, and (b) the Lender shall release Seller, AIMCO Properties,
Inc. under those certain guaranty's executed in connection with the Freddie Mac
Loan and the Capmark Loan, and any other guarantors or other obligated parties
under the Assumed Loan Documents, from all obligations under the Assumed Loan
Documents (and any related guarantees or letters of credit) arising after the
Closing, including, without limitation, any obligation to make payments of
principal and interest under the Notes (collectively, the foregoing (a) and (b)
referred to herein as the "Loan Assumption and Release").  Purchaser
acknowledges and agrees that (x) certain of the provisions of the Assumed Loan
Documents may have been negotiated for the exclusive benefit of Seller, AIMCO or
their respective affiliates (the "Specific AIMCO Provisions"), and (y) unless
Lender otherwise agrees in Lender's sole and arbitrary discretion, Purchaser
will not be permitted to assume the benefit of the Specific AIMCO Provisions and
the same shall be of no further force or effect from and after the Closing Date.

4.5.3        Purchaser further acknowledges that the Assumed Loan Documents
require the satisfaction by Purchaser of certain requirements as set forth
therein to allow for the Loan Assumption and Release.  Accordingly, Purchaser,
at its sole cost and expense and within 15 days after receiving the Loan
Assumption Applications (as defined below) from Seller (the "Loan Assumption
Application Submittal Deadline"), shall use its best efforts to satisfy the
requirements set forth in the Assumed Loan Documents to allow for the Loan
Assumption and Release, including, without limitation, submitting a complete
application to the Lender for assumption of the Loans together with all
documents and information required in connection therewith (each, a "Loan
Assumption Application" and collectively, the "Loan Assumption Applications"),
and, if Purchaser fails to submit a complete, in all material respects, Loan
Assumption Application in a form acceptable to the Lender by the Loan Assumption
Application Submittal Deadline, Purchaser shall be in default under this
Contract, entitling the Seller to terminate this Contract, in which event the
Deposit shall be immediately released to Seller by the Escrow Agent and this
Contract shall be of no further force and effect, subject to and except for the
Survival Provisions.  Purchaser agrees to provide Seller with a copy of the Loan
Assumption Applications no later than 2 Business Days prior to the Loan
Assumption Application Submittal Deadline and shall provide evidence of its
submission to Lender on or before the Loan Assumption Application Submittal
Deadline.  Purchaser acknowledges and agrees that Purchaser is solely
responsible for the preparation and submittal of the Loan Assumption
Applications, including the collection of all materials, documents,
certificates, financials, signatures, and other items required to be submitted
to Lender in connection with the Loan Assumption Applications. 

4.5.4        Purchaser shall be responsible at its sole cost and expense for
correcting and re-submitting any deficiencies noted by Lender in connection with
the Loan Assumption Applications no later than 5 Business Days after
notification from Lender of such deficiency.  Purchaser also shall provide
Seller with a copy of any correspondence from Lender with respect to the Loan
Assumption Applications no later than 3 Business Days after receipt of such
correspondence from Lender.  Purchaser shall comply with Lender's assumption
requirements in connection with the Loan Assumption and Release, which 
Purchaser acknowledges may not be consistent with the provisions of the Assumed
Loan Documents.  Notwithstanding the foregoing, Purchaser shall not be required
to comply with Lender's assumption requirements, to the extent that complying
with such assumption requirements would result in a material adverse change to
any terms in the Assumed Loan Documents, or would otherwise impose commercially
unreasonable obligations upon Purchaser or any guarantor or indemnitor of
Purchaser (collectively, the "Onerous Requirements").  Notwithstanding the
foregoing, it shall not be considered an Onerous Requirement for Lender to
request that the Specific AIMCO Provisions be removed from the Assumed Loan
Documents.

4.5.5        Purchaser shall pay all fees and expenses (including, without
limitation, all servicing fees and charges, transfer fees, assumption fees,
title fees and endorsement fees) imposed or charged by the Lender or its counsel
(such fees and expenses collectively being referred to as the "Lender Fees"), in
connection with the Loan Assumption Applications and the Loan Assumption and
Release.   

4.5.6        Additionally, subject to Section 4.5.4, Purchaser shall be
responsible for (a) replacing (and increasing to the extent required by Lender)
all reserves, impounds and other accounts required to be maintained in
connection with the Loan, and (b) funding any additional reserves, impounds or
accounts required by Lender to be maintained by Purchaser in connection with the
Loan after the Loan Assumption and Release (the foregoing amounts in (a) and (b)
collectively referred to herein as the "Required Loan Fund Amounts").  Any
existing reserves, impounds and other accounts required to be replaced by
Purchaser pursuant to the foregoing sentence shall be released in Good Funds to
Seller at the Closing. 

4.5.7        Purchaser agrees promptly to deliver to the Lender all documents
and information required by the Assumed Loan Documents, and such other
information or documentation as the Lender reasonably may request, including,
without limitation, financial statements, income tax returns and other financial
information for Purchaser and any required guarantor.  Seller agrees that it
will cooperate with Purchaser and Lender, at no cost or expense to Seller, in
connection with Purchaser's application to Lender for approval of the Loan
Assumption and Release. 

4.5.8        No later than 10 days after the Effective Date, Purchaser shall
order a Phase I Environmental study (prepared by an environmental engineer
reasonably acceptable to Seller and Lender), and covenants that such Phase I
Environmental study shall be delivered to Seller and Lender no later than 10
days prior to the Closing Date in connection with and as a precondition to the
Loan Assumption and Release.

4.5.9        If Purchaser complies with its obligations under this Contract
(including this Section 4.5) and the requirements of the Assumed Deeds of Trust
(including, without limitation, Section 21 of the Freddie Mac Mortgage and
Section 21 of the Capmark Mortgage), in connection with obtaining the Loan
Assumption and Release, and Purchaser uses diligent efforts to obtain the Loan
Assumption and Release, but prior to the expiration of 45 days after the
Effective Date (the "Loan Approval Period") either: (i) Lender fails to provide
its approval of the Loan Assumption and Release, or (ii) Lender conditions its
approval of the Loan Assumption and Release on the Onerous Requirements, then,
on or before the expiration of the Loan Approval Period, Purchaser shall have
the right to give Seller and Escrow Agent written notice terminating this
Contract (the "Loan Approval Termination").  In such event, this Contract shall
be of no further force and effect, subject to and except for the Survival
Provisions, and Escrow Agent shall forthwith return the Deposit to Purchaser. 
If Purchaser fails to provide Seller with the Loan Approval Termination prior to
the expiration of the Loan Approval Period in strict accordance with the notice
provisions of this Contract, Purchaser's right to terminate under this Section
4.5.9 shall be permanently waived, this Contract shall remain in full force and
effect, the Deposit shall be non-refundable, except as otherwise herein
expressly provided, and Purchaser's obligation to obtain the Lender's approval
of the Loan Assumption and Release and to purchase the Property shall be
non-contingent and unconditional except only for satisfaction of the conditions
expressly stated in Section 8.1.  Purchaser recognizes and agrees that, if the
Loan Approval Period expires and Purchaser does not terminate this Contract, the
Loan Assumption and Release shall not be a condition to Purchaser's obligation
to close, and, if the Loan Assumption and Release is not obtained and the
Closing has not occurred on or before the Closing Date, Purchaser shall be in
default under this Contract, entitling the Seller to terminate this Contract, in
which event the Deposit shall be immediately released to Seller by the Escrow
Agent and this Contract shall be of no further force and effect, subject to and
except for the Survival Provisions.

4.5.10    Seller shall satisfy, in all material respects, its obligations under
the Assumed Loan Documents as they come due, provided such obligations arise
prior to the Closing Date.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of, or update to, the Title
Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date, not exceeding 7 days, to cure
the New Exception.  If Seller fails to deliver a notice to Purchaser within 3
days after the expiration of the New Exception Review Period, Seller shall be
deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller's response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing sentence within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception. 

4.7              Purchaser Financing .  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser's acquisition of such
funds shall not be a contingency to the Closing.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur at the time set forth in
Section 2.2.4 on the date that is the earlier of (a) 10 days after the Lender's
approval of the Loan Assumption and Release, or (b) July 30, 2009 (the earlier
of the foregoing (a) and (b) referred to herein as the "Closing Date") through
an escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, in
connection with the Loan Assumption and Release.  Further, the Closing Date may
be extended without penalty at the option of Seller to a date following the
Closing Date specified in the first sentence of this paragraph above, but in no
event later than October 1, 2009, (or, if applicable, as extended by Seller
pursuant to the second sentence of this paragraph) in order to finalize the
drafting with Lender and Lender's counsel of all documents necessary or
desirable to accomplish the Loan Assumption and Release. 

            Provided that Purchaser is not in default under this Contract,
Purchaser shall be permitted a one-time 30-day extension of the Closing Date
specified in the first sentence of this Section 5.1, by (i) delivering written
notice to Seller no later than five days prior to the scheduled Closing Date
(the "Purchaser Extension Deadline") and (ii) simultaneously with such notice to
Seller, delivering to Escrow Agent the amount of $50,000.00, which amount when
received by Escrow Agent shall be added to the Deposit hereunder and shall be
held, credited and disbursed in the same manner as provided hereunder with
respect to the Deposit.

5.2              Seller Closing Deliveries.  No later than 1 Business Day prior
to the Closing Date, Seller shall deliver to Escrow Agent (for disbursement to
Purchaser upon Closing), each of the following items:

5.2.1        Special Warranty Deed (the "Deed") in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's closing statement.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment. 

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1. 

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1. 

5.2.11    Notification letters to all Tenants prepared and executed by Seller in
the form attached hereto as Exhibit G, which shall be delivered to all Tenants
by Seller immediately after the Closing.

5.3              Purchaser Closing Deliveries.  No later than 1 Business Day
prior to the Closing Date (except for the balance of the Purchase Price which is
to be delivered at the time specified in Section 2.2.3), Purchaser shall deliver
to the Escrow Agent (for disbursement to Seller upon the Closing, unless
otherwise provided in this Section 5.3) the following items:

5.3.1        The full Purchase Price (with credit for the Deposit and the Loan
Balance), plus or minus the adjustments or prorations required by this Contract.

5.3.2        A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions for mechanics liens to the title insurance policy to be issued
pursuant to the Title Commitment.

5.3.3        Any declaration or other statement which may be required to be
submitted by Purchaser to the local assessor.

5.3.4        Purchaser's closing statement.

5.3.5        A countersigned counterpart of the General Assignment.

5.3.6        A countersigned counterpart of the Leases Assignment.

5.3.7        [Intentionally Omitted]

5.3.8        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof, which such
cancellation fees or penalties shall be disbursed directly to the appropriate
vendor by the Escrow Agent.

5.3.9        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.10    All documents, instruments, guaranties, Lender Fees, Required Loan
Fund Amounts, and other items or funds required by the Lender to cause the Loan
Assumption and Release.

5.4              Closing Prorations and Adjustments. 

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, but not any capital expenditures,
shall be prorated as of the Closing Date, Seller being charged or credited, as
appropriate, for all of same attributable to the period up to the Closing Date
(and credited for any amounts paid by Seller attributable to the period on or
after the Closing Date, if assumed by Purchaser) and Purchaser being responsible
for, and credited or charged, as the case may be, for all of the same
attributable to the period on and after the Closing Date.  Seller shall prepare
a proration schedule (the "Proration Schedule") of the adjustments described in
this Section 5.4 at least 2 Business Days prior to Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
but not any capital expenditures, shall be prorated on an accrual basis.  Seller
shall pay all such expenses that accrue prior to the Closing Date and Purchaser
shall pay all such expenses that accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.

5.4.4        Real Estate Taxes.  Any real estate ad valorem or similar taxes for
the Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved and on an actual tax year
basis.  The proration of real property taxes or installments of assessments
shall be based upon the assessed valuation and tax rate figures (assuming
payment at the earliest time to allow for the maximum possible discount) for the
year in which the Closing occurs to the extent the same are available; provided,
however, that in the event that actual figures (whether for the assessed value
of the Property or for the tax rate) for the year of Closing are not available
at the Closing Date, the proration shall be made based upon a calculation of
105% over the preceding year (assuming payment at the earliest time to allow for
the maximum possible discount).  The proration of real property taxes or
installments of assessments shall be final and not subject to re-adjustment
after Closing.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6        Leases. 

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date, provided all such expenses are prorated consistent with the provisions of
this Section 5.4.  Purchaser shall receive all collected rent and income
attributable to dates from and after the Closing Date.  Seller shall receive all
collected rent and income attributable to dates prior to the Closing Date. 
Notwithstanding the foregoing, no prorations shall be made in relation to either
(a) non-delinquent rents which have not been collected as of the Closing Date,
or (b) delinquent rents existing, if any, as of the Closing Date (the foregoing
(a) and (b) referred to herein as the "Uncollected Rents").  In adjusting for
Uncollected Rents, no adjustments shall be made in Seller's favor for rents
which have accrued and are unpaid as of the Closing, but Purchaser shall pay
Seller such accrued Uncollected Rents as and when collected by Purchaser to the
extent they relate to periods prior to the Closing Date.  Purchaser agrees to
bill Tenants of the Property for all Uncollected Rents and to take reasonable
actions to collect Uncollected Rents, but shall have no obligation to commence
litigation, terminate any Lease, or evict any Tenant in an effort to do so. 
Notwithstanding the foregoing, Purchaser's obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser's collection of rents shall be applied, first, towards current
rent due and owing under the Leases, and second, to Uncollected Rents.  After
the Closing, Seller shall continue to have the right, but not the obligation, in
its own name, to demand payment of and to collect Uncollected Rents owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants or terminate any Leases in any action to collect
Uncollected Rents.  Purchaser agrees to reasonably cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents reasonably required, and the undertaking of any
act reasonably necessary for the collection of such Uncollected Rents by Seller;
provided, however, that Purchaser's obligation to cooperate with Seller pursuant
to this sentence shall not obligate Purchaser to commence or join in any
litigation, terminate any Tenant lease with an existing Tenant or evict any
existing Tenant from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Existing Loan.  Seller shall be responsible for all principal
required to be paid under the terms of the Notes prior to Closing, together with
all interest accrued under the Notes prior to Closing, all of which may be a
credit against the Purchase Price as provided in Section 2.2.3.  Purchaser shall
be responsible for all Lender Fees and all other fees, penalties, interest and
other amounts due and owing under the Assumed Loan Documents and arising solely
as a result of the Loan Assumption and Release.  As set forth in Section 4.5.3,
any existing reserves, impounds and other accounts maintained in connection with
the Loan and required to be replaced by Purchaser, shall be released in Good
Funds to Seller at Closing.  

5.4.8        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to the
Closing Date, after which time the risk of loss shall pass to Purchaser and
Purchaser shall be responsible for obtaining its own insurance thereafter.

5.4.9        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date and Purchaser shall not be assuming any employment-related
liabilities of Seller under this Agreement.

5.4.10    Closing Costs.  Seller shall pay any transfer taxes, the cost of
recording any instruments required to discharge any mortgage liens, mechanics'
liens or judgment liens against the Property caused by Seller, any premiums,
charges or fees required to be paid by Seller with respect to the Title Policy
pursuant to Section 4.1, and one-half of the customary closing costs of the
Escrow Agent.  Purchaser shall pay any sales, use, gross receipts or similar
taxes, the balance of the title premium, charges or fees required to be paid by
Purchaser with respect to the Title Policy pursuant to Section 4.1, any
recording fees associated with any new debt instruments obtained by Purchaser in
connection with the acquisition of the Property, and one-half of the customary
closing costs of the Escrow Agent. 

5.4.11    [Intentionally Omitted]

5.4.12    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than 3 years after the
Closing (the "Records Hold Period"), to (a) provide and allow Seller reasonable
access to Seller's Property-Related Files and Records for purposes of inspection
and copying thereof, and (b) reasonably maintain and preserve Seller's
Property-Related Files and Records.  During the 12-month period immediately
following the expiration of the Records Hold Period (the "Extended Hold
Period"), if Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the "Records
Disposal Notice").  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored), upon reasonable notice to Purchaser, and remove or
copy those of Seller's Property-Related Files and Records that Seller desires to
retain.  Following the expiration of the Extended Hold Period, Purchaser may
dispose of Seller's Property-Related Files and Records without a Records
Disposal Notice or any other prior notice to Seller.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 75 days after Closing, or (b) subject to such 75-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate). 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and any approvals required from Lender for the Loan Assumption and Release has
or at the Closing shall have the entity power and authority to sell and convey
the Property and to execute the documents to be executed by Seller and prior to
the Closing will have taken as applicable, all corporate, partnership, limited
liability company or equivalent entity actions required for the execution and
delivery of this Contract, and the consummation of the transactions contemplated
by this Contract.  The compliance with or fulfillment of the terms and
conditions hereof will not conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any contract to
which Seller is a party or by which Seller is otherwise bound, which conflict,
breach or default would have a material adverse affect on Seller's ability to
consummate the transaction contemplated by this Contract or on the Property. 
This Contract is a valid and binding agreement against Seller in accordance with
its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against or related to the Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property;

6.1.5        To Seller's knowledge, (a) Seller has not received any written
notice of any material default by Seller under any of the Property Contracts,
and (b) Seller has not given written notice of a material default to the other
parties to any of the Property Contracts;

6.1.6        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate and complete in all material respects; and

6.1.7        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects. 

6.2              AS-IS.  Except for Seller's Representations, the Property is
expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The
Purchase Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, but is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller's Representations).  Purchaser
agrees, other than any covenants of title contained in the Deed conveying the
Property and Seller's Representations, that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions, or on account of any
conditions affecting the Property.  Except as otherwise herein expressly
provided, Purchaser, its successors and assigns, and anyone claiming by, through
or under Purchaser, hereby fully releases Seller's Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller's
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property. 
Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties, except as otherwise herein expressly
provided.  Purchaser acknowledges and agrees that no representation has been
made and no responsibility is assumed by Seller with respect to current and
future applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants in the ordinary course of business.  Purchaser
agrees that the departure or removal, prior to Closing, in the ordinary course
of business of any of such guests, occupants or tenants shall not be the basis
for, nor shall it give rise to, any claim on the part of Purchaser, nor shall it
affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Except as otherwise herein expressly
provided, Purchaser hereby releases Seller from any and all claims and
liabilities relating to the foregoing matters. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 12
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration or initiated an action
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $200,000.00 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.00.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon such Regional Property Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager any individual
personal liability.  As used herein, the term "Regional Property Manager" shall
refer to Jennifer Sykes-Roe who is the regional property manager handling this
Property and is the person with the most knowledge of the Property. 

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Pennsylvania.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations and any title covenants
contained in the Deed, Purchaser has not relied on any representation or
warranty made by Seller or any representative of Seller (including, without
limitation, Broker) in connection with this Contract and the acquisition of the
Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, for the period after the
expiration of the Feasibility Period, Seller agrees that, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, (a) any such new Property Contracts shall be terminable
without penalty or termination fee upon 30 days written notice, and (b) any new
or renewed Leases shall be in the ordinary course of business and shall not have
a term in excess of 1 year.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller nor Seller's general partner shall be a debtor in
any bankruptcy proceeding nor shall have been in the last 6 months a debtor in
any bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.  Notwithstanding the
foregoing, if the condition set forth in Section 8.1.2 is not met due to
Seller's intentional and knowing misrepresentation of such Seller's
Representation, Purchaser may (a) waive any of the foregoing conditions and
proceed to Closing on the Closing Date with no offset or deduction from the
Purchase Price, or (b) terminate this Contract and receive a return of the
Deposit from Escrow Agent and Purchaser may recover, as its sole recoverable
damages, its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $75,000.00 in the aggregate.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        [Intentionally Omitted];

8.2.5        There shall not be pending or, to the knowledge of either Purchaser
or Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.6        The Loan Assumption and Release shall have occurred.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Cushman & Wakefield, 1201 W. Peachtree, Suite 3300, Atlanta,
Georgia 30309 ("Broker") in connection with this Contract.  Seller and Purchaser
each represents and warrants to the other that, other than Broker, it has not
dealt with or utilized the services of any other real estate broker, sales
person or finder in connection with this Contract, and each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder's
fees arising from or attributable to the acts or omissions of the indemnifying
party respecting any broker or finder, other than Broker, claiming to have been
engaged by it. 

9.2              Broker Commission.  If the Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price at the time required by Section 2.2.4 and close on
the purchase of the Property on the Closing Date, then, immediately and without
the right to receive notice or to cure pursuant to Section 2.3.3, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 5 days after written notice from Seller, then Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser's indemnity and confidentiality obligations
hereunder, Seller's sole and exclusive remedy for Purchaser's failure to perform
its obligation to purchase the Property or breach of a representation or
warranty.  Seller expressly waives the remedies of specific performance and
additional damages for such default by Purchaser.  SELLER AND PURCHASER
ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY
PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE
AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
covenants or obligations under this Contract, including to sell the Property as
required by this Contract and such default continues for more than 5 days after
written notice from Purchaser, then, at Purchaser's election and as Purchaser's
sole and exclusive remedy, either (a) this Contract shall terminate, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $75,000.00 in aggregate, or (b) subject to the
conditions below, Purchaser may seek specific performance of Seller's obligation
to deliver the Deed pursuant to this Contract (but not damages).  Purchaser may
seek specific performance of Seller's obligation to deliver the Deed and
complete the Closing pursuant to this Contract only if, as a condition precedent
to initiating such litigation for specific performance, Purchaser first shall
(i) deliver all Purchaser Closing documents to Escrow Agent in accordance with
the requirements of this Contract, including, without limitation, Sections 2.2.4
and 5.3 (with the exception of Section 5.3.1); (ii) not otherwise be in default
under this Contract; and (iii) file suit therefor with the court on or before
the 90th day after the Closing Date; if Purchaser fails to file an action for
specific performance within 90 days after the Closing Date, then Purchaser shall
be deemed to have elected to terminate the Contract in accordance with
subsection (a) above.  Purchaser agrees that it shall promptly deliver to Seller
an assignment of all of Purchaser's right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SETS FORTH PURCHASER'S EXCLUSIVE REMEDIES
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AND IS DILIGENTLY PURSUING
AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, and the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs"), is more than $250,000.00, then Seller shall have
no obligation to make such Repairs, and shall notify Purchaser in writing of
such damage or destruction (the "Damage Notice").  Within 10 days after
Purchaser's receipt of the Damage Notice, Purchaser may elect at its option to
terminate this Contract by delivering written notice to Seller in which event
the Deposit shall be refunded to Purchaser.  In the event Purchaser fails to
terminate this Contract within the foregoing 10-day period, this transaction
shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to the Closing, and the cost of
Repairs is equal to or less than $250,000.00, this transaction shall be closed
in accordance with Section 11.3, notwithstanding such casualty.  In such event,
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser and Seller shall, at
Closing, execute and deliver an assignment and assumption (in a form reasonably
acceptable to Purchaser and Seller) of Seller's rights and obligations with
respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any insurance
proceeds previously received by Seller and any deductible payable by Seller in
connection therewith).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs, provided that such construction and other
contracts were negotiated by Seller in good faith and contain commercially
reasonable terms or were approved by Purchaser in writing.

11.5          Settlement of Claims.  After the expiration of the Feasibility
Period, in the case of a casualty not resulting in a termination of this
Contract pursuant to this Article XI, Seller shall not adjust or settle the
claim for the loss without Purchaser's prior written consent thereto, which
shall not be unreasonably withheld.  If Purchaser fails to deliver such consent
to Seller within 4 Business Days from the date of (a) receiving Seller's written
request, and (b) delivery from Seller of reasonable documentation relating to
the adjustment or settlement of the claim, Purchaser shall be deemed to have
approved and irrevocably waived any objections to Seller's adjustment or
settlement of the claim for such loss.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency) (a
"Taking"), Purchaser shall have the right, at Purchaser's option, to terminate
this Contract by giving written notice within 10 days after Purchaser's receipt
from Seller of notice of the occurrence of such event, and if Purchaser so
terminates this Contract, Purchaser shall recover the Deposit hereunder.  If
Purchaser fails to terminate this Contract within such 10-day period, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price and Purchaser shall receive the full benefit of any
condemnation award.  It is expressly agreed between the parties hereto that this
section shall in no way apply to customary dedications for public purposes which
may be necessary for the development of the Property, provided that such
dedications do not materially and adversely affect the Property.  Unless this
Contract is terminated pursuant to this Section 12.1, Seller shall not settle
any claim on account of a Taking without Purchaser's prior written consent
thereto, which shall not be unreasonably withheld.  If Purchaser fails to
deliver such consent to Seller within 4 Business Days from the date of (a)
receiving Seller's written request, and (b) delivery from Seller of reasonable
documentation relating to the settlement of such claim, Purchaser shall be
deemed to have approved and irrevocably waived any objection to Seller's
settlement of such Taking.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 5
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this Section 13.6, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

PRG Real Estate

2701 E. Luzerne Street

Philadelphia, Pennsylvania  19137

Attention:  Steven A. Berger

Telephone: (215) 744-1200 x11

Facsimile: (215) 744-4042

Email: sberger@prgrealestate.com

 

with a copy to:

 

McCausland, Keen & Buckman

Suite 160, Radnor Court

259 N. Radnor-Chester Road

Radnor, Pennsylvania  19083

Attention: Alan N. Escott, Esq.

Telephone: (610) 341-1010

Facsimile: (610) 341-1099

Email: aescott@mkbattorneys.com

 

To Seller:

 

Shelter Properties V Limited Partnership

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261

And:

 

Shelter Properties V Limited Partnership

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  (303) 691-4344

Facsimile:  (303) 300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone:  (303) 691-4303

Facsimile:  (720) 200-6882

 

and a copy to:

 

Cushman & Wakefield

1201 W. Peachtree, Suite 3300

Atlanta, Georgia  30309

Attention:  Chris Spain

Telephone: (404) 853-5234

Facsimile:  (404) 853-5248

 

and a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention:  Catherine C. Gale, Esq.

Telephone: 303-223-1100

Facsimile:  303-223-1111

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas 77050

Attention:  Wendy Howell, National Commercial Closing Specialist

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of North Carolina
shall govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  Subject to Section 13.24, all claims, disputes and other
matters in question arising out of or relating to this Contract, or the breach
thereof, shall be decided by proceedings instituted and litigated in a court of
competent jurisdiction in the state in which the Property is situated, and the
parties hereto expressly consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Purchaser shall not disclose the terms and
conditions contained in this Contract and shall keep the same confidential,
provided that Purchaser may disclose the terms and conditions of this Contract
(a) as required by law, (b) to consummate the terms of this Contract, or any
financing relating thereto, or (c) to Purchaser's or Seller's lenders,
investors, Consultants, attorneys and accountants.  Any information obtained by
Purchaser in the course of its inspection of the Property, and any Materials
provided by Seller to Purchaser hereunder, shall be confidential (subject to a
valid court order otherwise), and Purchaser shall be prohibited from making such
information public to any other person or entity other than its Consultants,
investors and lenders, without Seller's prior written authorization, which may
be granted or denied in Seller's sole discretion.  In addition, Purchaser shall
use its reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller's sole discretion.  Notwithstanding the
provisions of Section 13.8 Purchaser agrees that the covenants, restrictions and
agreements of Purchaser contained in any confidentiality agreement executed by
Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. 

13.19      No Personal Liability of Officers, Trustees or Directors of Seller's
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a South Carolina limited partnership, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20      No Exclusive Negotiations.  Seller shall have the right, at all times
prior to the expiration of the Feasibility Period, to solicit backup offers and
enter into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any binding contract or letter of intent with a
third-party for the sale of the Property unless such contract is contingent on
the termination of this Contract without the Property having been conveyed to
Purchaser.

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.22      No Recording.  Subject to Section 10.2, Purchaser shall not cause or
allow this Contract or any contract or other document related hereto, nor any
memorandum or other evidence hereof, to be recorded or become a public record
without Seller's prior written consent, which consent may be withheld at
Seller's sole discretion.  Subject to Section 10.2, if Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof wrongfully becoming a part of the public
records.  This appointment shall be coupled with an interest and irrevocable.

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      Dispute Resolution.  Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located. 
The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
prevailing party and charge the cost of arbitration to the party which is not
the prevailing party.  Notwithstanding anything herein to the contrary, this
Section 13.24 shall not prevent Purchaser or Seller from seeking and obtaining
equitable relief on a temporary or permanent basis, including, without
limitation, a temporary restraining order, a preliminary or permanent injunction
or similar equitable relief, from a court of competent jurisdiction located in
the state in which the Property is located (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury.  The court's jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.24. 

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.26      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5,
4.5.6, 5.4, 5.5, 6.2, 6.3, 6.5, 9.1, 9.2, 10.1, 10.2, 11.4, 14.1, and 14.2; (c)
any other provisions in this Contract, that by their express terms survive the
termination or Closing; and (d) any payment obligation of Seller or Purchaser
under this Contract (the foregoing (a), (b), (c) and (d) referred to herein as
the "Survival Provisions"), none of the terms and provisions of this Contract
shall survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.  Nothing contained in any
document delivered by Seller or Purchaser at Closing shall alter or affect the
survivability provisions contained in this Contract.

13.28      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement.

            Testing (the "Testing") has been performed at the Property with
respect to lead-based paint.  Matrix Health and Safety Consultants, L.L.C.
performed the Testing and reported its findings in Report of Clearance Lead Dust
Wipe Sampling letters dated December 12, 2007, December 14, 2007, December 17,
2007 and December 21, 2007 (the "Testing Letters").  TRC certified on January 7,
2008 (the "TRC Certificate") that the Property as lead-based paint free.  A copy
of the TRC Certificate is attached hereto as Exhibit I.  The Testing Letters and
the TRC Certificate are hereinafter collectively referred to as the "Reports". 
By execution hereof, Purchaser acknowledges receipt of a copy of the Reports,
the Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead-based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

 

[remainder of this page intentionally left blank]

 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

 

SHELTER PROPERTIES V LIMITED PARTNERSHIP,

a South Carolina limited partnership

 

By:       SHELTER REALTY V CORPORATION,

            a South Carolina corporation,

            its corporate general partner

 

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:   Senior Vice President

 

 

Purchaser:

 

 

PENNSYLVANIA REALTY GROUP, INC.,

a Pennsylvania corporation

 

By:  /s/Steven A. Berger

Name:  Steven A. Berger

Title:  Vice President

 